Case: 4:18-cv-02012-CDP Doc. #: 49 Filed: 01/28/20 Page: 1 of 6 PageID #: 1000




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

LEONARD L. GILLAN,

               Plaintiff,

v.                                                           Docket No. 4:18-CV-02012-CDP

WRIGHT MEDICAL TECHNOLOGY, INC., and
BARNES-JEWISH WEST COUNTY HOSPITAL,

               Defendants.


                               PLAINTIFF’S MEMORANDUM
                                     IN SUPPORT OF
                             MOTION TO ENFORCE SETTLEMENT


       Plaintiff Leonard L. Gillan, by and through his counsel, hereby moves the Court for an

Order enforcing the settlement of this matter. As grounds therefore, Plaintiff states the following:

                            Statement of Uncontroverted Material Facts.

      1.       On November 25, 2019 a mediation was held in this matter.

      2.       Following mediator Glenn Norton’s ADR Compliance Report indicating that the

parties reached a settlement in this case [Dkt. #40], this Court issued an Order dated November

27, 2019, requiring that dismissal papers were to be filed within thirty (30) days – December 27,

2019. [Dkt. #41]

      3.       On December 11, 2019 counsel for Defendant Wright Medical tendered to counsel

for Plaintiff a proposed Settlement Agreement and Release.
 Case: 4:18-cv-02012-CDP Doc. #: 49 Filed: 01/28/20 Page: 2 of 6 PageID #: 1001




      4.       The following day, December 12, 2019, without any changes or modifications

having been made to the proposed Settlement Agreement and Release, Plaintiff’s counsel returned

to counsel for Defendant Wright Medical the executed Settlement Agreement and Release.

      5.       All documents and other information required by Defendant Wright Medical to be

provided to it by Plaintiff and his counsel as a prerequisite to delivery of the settlement funds were

provided to counsel for Wright Medical on or before December 12, 2019.

      6.       In forwarding the Settlement Agreement and Release on December 12, 2019,

Plaintiff’s counsel stated in an email, “Please advise me immediately if there is anything else you

are waiting on from us as a prerequisite to the delivery of the settlement funds.”

      7.       Defendant Wright Medical has not requested any other documents or other

information to be provided to it by Plaintiff or his counsel as a prerequisite to the delivery of the

settlement funds.

      8.       There is no dispute between the parties as to the fact that the amount agreed to be

paid by Defendant Wright Medical Technology, Inc. in settlement of this civil actin is due to

Plaintiff.

      9.       On December 23, 2019, counsel for Wright Medical contacted Plaintiff’s counsel

by email and stated, in part, “We have been pushing to get the check cut for this case, but just

learned we will not have it to send before the current December 27, 2019 deadline to file dismissal

papers. We expect to have it shortly after the new year.”

      10.      After meeting and conferring on that issue, counsel for Plaintiff and Defendant

Wright Medical agreed to seek an extension of the Court’s deadline to submit dismissal papers for

an additional 14 days, to and including January 10, 2020.


                                                  2
Case: 4:18-cv-02012-CDP Doc. #: 49 Filed: 01/28/20 Page: 3 of 6 PageID #: 1002




      11.      On December 24, 2019, a Stipulated Motion for Enlargement of Time to File

Dismissal Papers was filed by Defendant, under the signatures both counsel for Plaintiff and

counsel for Defendant Wright Medical. [Dkt. 42]

      12.      By Docket Text Order entered on December 27, 2019, this Court granted the Joint

Motion for Extension of Time to File “Dismissal Paper(s) due by 1/10/2020.” [Dkt. 43]

      13.      Thereafter Plaintiff’s counsel received no communications from counsel for Wright

Medical indicating any need for additional time to deliver the settlement funds, and to timely tender

dismissal papers to the Court.

      14.      Without contacting Plaintiff’s counsel to inform that the settlement would not be

completed by the January 10, 2020 deadline to tender dismissal papers, or otherwise meet and

confer regarding the need for additional time, on January 10, 2020 counsel for Wright Medical

filed a Motion for Extension of Time to File Dismissal Papers, requesting to and including January

24, 2020 to tender dismissal papers to the Court. [Dkt. 44]

      15.      By Docket Text Order entered on January 10, 2020, this Court granted the Motion

for Extension of Time to File “Dismissal Paper(s) due by 1/24/2020.” [Dkt. 45]

      16.      Thereafter Plaintiff’s counsel received no communications for counsel for Wright

Medical indicating any need for additional time to deliver the settlement funds, and to timely tender

dismissal papers to the Court.

      17.      Not having received the settlement funds, or any communications from counsel for

Wright Medical, at 3:41 p.m., CST on the afternoon of Friday, January 24, 2020, Plaintiff’s counsel

sent an email to three of the counsel of record for Defendant Wright Medical, inquiring as to the

status of the settlement.


                                                 3
Case: 4:18-cv-02012-CDP Doc. #: 49 Filed: 01/28/20 Page: 4 of 6 PageID #: 1003




      18.       Without first responding to that inquiry, and again without contacting Plaintiff’s

counsel to inform that the settlement would not be completed by the January 24, 2020 deadline to

tender dismissal papers, or otherwise meet and confer, counsel for Wright Medical filed another

Motion for Extension of Time to File Dismissal Papers, requesting to and including February 7,

2020 to tender dismissal papers to the Court. [Dkt. 46]

      19.       By Docket Text Order entered on January 27, 2020, this Court granted the Motion

for Extension of Time to File Dismissal Papers by Defendant Wright Medical Technology, Inc.

[Dkt. 47]

      20.       On January 28, 2020, Plaintiff’s counsel met and conferred by telephone with one

of the attorneys for Defendant Wright Medical and asked for a “date certain” by which the

settlement funds would be delivered.

      21.       Counsel for Wright Medical was not able to provide such a date.

      22.       It has now been more than two full months since the agreement was reached in

mediation to settle this civil action.

        WHEREFORE, Plaintiff prays that this Court enter an Order compelling Defendant Wright

Medical Technology, Inc., to deliver the amount agreed to for the settlement of this civil action by

a date certain, on or before February 7, 2020, and for the imposition of sanctions, and such other

relief as the Court may deem to be appropriate, if the settlement funds are not delivered to

Plaintiff’s counsel by that date, including an award of attorney fees.




                                                 4
Case: 4:18-cv-02012-CDP Doc. #: 49 Filed: 01/28/20 Page: 5 of 6 PageID #: 1004




     Respectfully submitted this 28th day of January 2020.

                                                 /s/ George E. McLaughlin
                                                 George E. McLaughlin
                                                 Warshauer-McLaughlin Law Group, P.C.
                                                 1890 Gaylord St.
                                                 Denver, CO 80206
                                                 720-420-9800
                                                 gem@w-mlawgroup.com

                                                 James G. Krispin, MBE # 33991
                                                 1010 Market Street
                                                 St. Louis, MO 63101
                                                 314-726-5834
                                                 jgkrislaw.aol.com

                                                 Attorneys for Plaintiffs




                                            5
Case: 4:18-cv-02012-CDP Doc. #: 49 Filed: 01/28/20 Page: 6 of 6 PageID #: 1005




                               CERTIFICATE OF SERVICE

       I certify that on this 28th day of January 2020, a true and correct copy of the above and
foregoing PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION TO ENFORCE
SETTLEMENT was served on the following:

David P. Niemeier                                 By Email
Kevin F. Hormuth                                  By Facsimile Transmission
Greensfelder and Hemker, P.C.                     By Overnight Delivery
10 South Broadway, Suite 2000                     By CM/ECF System
St. Louis, MO 63102                               By First-Class U.S.
dpn@greensfelder.com
kfh@greensfelder.com
Attorneys for Defendant Wright Medical Technology, Inc.

Anne Gruner                                       By Email
Duane Morris, LLP                                 By Facsimile Transmission
30 S 17th Street                                  By Overnight Delivery
Philadelphia, PA 19103                            By CM/ECF System
aagruner@duanemorris.com                          By First-Class U.S.
Attorneys for Defendant Wright Medical Technology, Inc.

Joel O. Christensen                               By Email
Timothy William Rudolph                           By Facsimile Transmission
Behr and McCarter, P.C.                           By Overnight Delivery
7777 Bonhomme Avenue, Suite 1400                  By CM/ECF System
St. Louis, MO 53105                               By First-Class U.S.
jchristensen@bmplaw.com
trudolph@bmplaw.com
Attorneys for Defendant Barnes-Jewish West County Hospital

                                                   /s/ Ellen Larson
                                                   Ellen Larson




                                               6
